DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensing area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 4-6, 11-13, 16, 18, and 20 are objected to because of the following informalities:
Regarding claims 1, 16 and 18, the claim limitation “the space” should be changed to –a space--.
Regarding claim 4, the claim limitation “the area of the sensing area” should be changed to –an area of the sensing area--. 
Regarding claim 5, the claim limitation “by inner ring surface” should be changed to –by the inner ring surface--.
Regarding claim 6, the claim limitation “the diameter range of the sensing area” and “the diameter range of the inner ring surface of support element” should be changed to –a diameter range of the sensing area—and –a diameter range of the inner ring surface of the supporting element—respectively. 
Regarding claim 11, the claim limitation “and other surfaces encircles” should be changed to –and the other surfaces encircles--.
Regarding claim 12, the claim limitation ”the edge” and “the other end” should be changed to –an edge—and –an other end—respectively. 
Regarding claim 13, the claim limitation “the side” should be changed to –a side--. 
Regarding claim 18, the claim limitation “film. wherein” should be changed to –film, wherein--. 
Regarding claim 20, the claim limitation “the other air inlet” should be changed to –an other air inlet--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 4, the claim limitation “the area enclosed by inner ring surface” lacks antecedent basis. For examination, the limitation will be interpreted as “an area enclosed by an inner ring surface.” The claim limitation “the inner annular surface of the supporting element” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the inner ring surface of the supporting element.” Therefore, claims 5-15 are rejected for their dependencies.

Regarding claim 6, the claim limitation “the area enclosed by the sensing area and the inner ring surface” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an area enclose by the sensing area and the inner ring surface.” Moreover, the claim limitation “support element” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the supporting element.” Therefore claim 7 is rejected for its dependency.

Regarding claim 10, the claim limitation “the support element” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “the supporting element.” 

Regarding claim 11, the claim limitation “other surfaces encircles” is indefinite because it is unclear what the “other surfaces” encircles. The claim limitation “the outer ring surface” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an outer ring surface.” The claim limitation “tightly sleeved” is a relative term which renders the claim indefinite because the term “tightly” is not defined by the claim or specification. 

Regarding claim 13, the claim limitation “tightly bonds” is a relative term which renders the claim indefinite because the term “tightly” is not defined by the claim or specification. 

Regarding claim 16, the claim limitation “wherein air pressure switcha of the air pressure switch” appears to be an error and does not make sense. For examination purposes, the limitation will be interpreted as “wherein a side of the air pressure switch with the protective film exposes to the sensing airway” (similar to claim 18). Therefore claim 17 is rejected for its dependency.

Regarding claim 17, the claim limitation “the air pressure switch seal” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an air pressure switch seal.” 

Regarding claim 19, the claim limitation “the internal airway” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an internal airway.” 

Regarding claim 20, the claim limitation “the air inlet” is indefinite because there are “at least two air inlets” (i.e. “one of the at least two air inlets” and “an other air inlet”) and it is unclear which of the two air inlets the limitation is referring to. Moreover, the limitation “an airtight airway is formed between the other air inlet and the sensing airway so that the airflow in the sensing airway only flows out through the air inlet” is indefinite. Specifically, it is unclear how an airway can be “airtight” if connected to an air inlet since that would make the airway not airtight. From the specification, it appears that the air inlet (310; Fig. 6) is indicated as an air outlet and will be interpreted as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochran et al. (US 8091430).
Regarding claim 1, Cochran discloses a micromechanical (MEMS) device (abstract) which are configured as sensors interacting with stimulus such as flow (col. 1, ll. 20-28; “air pressure switch”) comprising:
an external housing (12; “main body”) including an outer surface (Fig. 1, interpreted as the outer surface of the external housing) and a contiguous volume (20; “sensing area”) filled with a fluid (22) being affected by a force (i.e. pressure) of environmental condition corresponding to the deflection (102A; col. 2, ll. 50-58), and
a flexible diaphragm (18; “flexible protection film”) mounted on the housing and the contiguous volume (see Fig. 1) such that a first cavity (see Fig. 1, defined by the contiguous volume) is formed an enclose by the flexible diaphragm and the outer surface of the external housing where the contiguous volume is provided (see Fig. 1),
wherein the flexible diaphragm is exposed to an external environment subject to a changing condition (col. 2, ll. 45-50) such as force or pressure (col. 2, ll. 50-58; “external force”). 
Regarding the claim limitation “of an electronic cigarette,” this limitation is located in the preamble and interpreted as an intended use and not considered a positive limitation limiting the scope of the claim. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02(II).
Regarding the claim limitations “the sensing area is triggered by negative pressure” and “wherein the protective film deforms away from the main body under an external suction force so that the airflow in the first cavity can partially flow into a space generated by the deformation of the protective film,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Cochran is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 2017/0231281) in view of Cochran et al. (US 8091430).
Regarding claims 1, 16, and 18, Hatton discloses a pressure sensor (para. 99, Fig. 24A-D; “air pressure switch”) for a vaporizer device (para. 100; “electronic cigarette”) comprising: a cartridge (30; Fig. 7A-B; “atomizing device”) and a device body (20; Fig. 5-6; “power supply device”) including the pressure sensor (see Fig. 25; para. 237) comprising:
a case (2407; “main body”) comprising an outer surface (see Fig. 24D; interpreted as the outer surface of the case) and a sensing area (see annotated Fig. 24D) which allows a diaphragm to detect a negative  pressure differences across it (para. 308; “triggered by negative pressure”), 
wherein the device body includes a battery supplying power to the pressure sensor (para. 246; “air pressure switch is accommodated in the power supply device and established an electrical connection with the power supply device”); and
a sensing airway (see Fig. 25, part labeled as “negative gauge pressure during draw”)
However, Hatton is silent as to a flexible protection film installed on the main body and at least a portion of the outer surface of the body where the sensing area is provided, wherein a first cavity is formed and enclosed by the protective film and the outer surface of the main body where the sensing area is provided, wherein the protective film deforms away from the main body under an external suction force so that the airflow in the first cavity can partially flow into a space generated by the deformation of the protective film. 

    PNG
    media_image1.png
    230
    559
    media_image1.png
    Greyscale

Cochran teaches a micromechanical (MEMS) device (abstract) which are configured as sensors interacting with stimulus such as flow (col. 1, ll. 20-28; “air pressure switch”) comprising: an external housing (12; “main body”; also interpreted as barrier layer 52) including an outer surface (Fig. 1-2; interpreted as the outer surface of the external housing or external surface of the barrier layer) and a contiguous volume (20; “sensing area”) filled with a fluid (22, 62) being affected by a force (i.e. pressure) of environmental condition corresponding to the deflection (102A; col. 2, ll. 50-58); and a flexible diaphragm (18, 58; “flexible protection film”) mounted on the housing and the contiguous volume (see Fig. 1) such that a first cavity (see Fig. 1, defined by the contiguous volume) is formed an enclose by the flexible diaphragm and the outer surface of the external housing where the contiguous volume is provided (see Fig. 1), wherein the flexible diaphragm is exposed to an external environment subject to a changing condition (300; col. 2, ll. 45-50; “side of air pressure switch with protective film exposes to sensing airway) such as force or pressure (col. 2, ll. 50-58; “external force”). 

    PNG
    media_image2.png
    370
    607
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flexible diaphragm as in Cochran to the pressure sensor of Hatton in order to protect the diaphragm (2404) from excessive loading which could irreparably damage the device (Cochran; col. 1, ll. 30-40). 
Regarding the claim limitation “wherein the protective film deforms away from the main body under an external suction force so that the airflow in the first cavity can partially flow into a space generated by the deformation of the protective film,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the pressure sensor of modified Hatton is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 
Regarding claim 2, modified Hatton the diaphragm (58) is sealed to a layer (56) which is sealed to the barrier layer (52) (see Cochran; col. 3, ll. 8-18; “airtight”).

Regarding claim 3, modified Hatton further discloses the defining layer (56; “supporting element”) including a first side sealed to the barrier layer and a second side sealed to the diaphragm (see Cochran; col. 3, ll. 8-18) thereby spacing the diaphragm from the barrier layer (see Fig. 2 of Cochran).

Regarding claims 4-5, modified Hatton discloses the defining layer is ring shaped (see Fig. 2) having an area that is larger than the sensing area (see Fig. 2), the flexible diaphragm (58) including an elastic deformation region (see Fig. 2 of Cochran).

    PNG
    media_image3.png
    370
    600
    media_image3.png
    Greyscale

Regarding claim 6-7, modified Hatton discloses the sensing area and the defining layer (56) having a circular shape (see Fig. 24A, C).
However, modified Hatton is silent as to “the diameter of the sensing area is 2mm-3mm [or 2.5 mm]” and “the diameter of the inner ring surface of the supporting element is 3mm-5mm.” 
It would have been obvious to said skilled artisan to have modified the diameters of the sensing area and the defining layer respectively because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV). Moreover, Cochran suggests that these MEMS devices are miniaturized devices with micron to millimeter dimensions (col. 1, ll. 21-22). 

Regarding claim 8, modified Hatton is silent as to a thickness of the protective film the elastic deformation region is 0.03 mm-0.5 mm. 
It would have been obvious to said skilled artisan to have modified thickness of the diaphragm (58) because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV). Moreover, Cochran suggests that these MEMS devices are miniaturized devices with micron to millimeter dimensions (col. 1, ll. 21-22). 

Regarding claim 9, modified Hatton is silent as to the supporting element is integrally formed with the protective film.
It would have been obvious to said skilled artisan to integrally form the diaphragm (58) and the defining layer (56) because it has been held that making the apparatus parts integral or separable when the operation of the apparatus is not otherwise changed is within the level of ordinary skill in the art. See MPEP 2144.04(V).

Regarding claim 10, modified Hatton discloses the defining layer (56) is formed on a surface of the diaphragm (58) facing away from the main body (52) (see Fig. 2 of Cochran). 

Regarding claim 14, modified Hatton discloses the case (2407) including a cavity (see Fig. 24D; interpreted as the interior of the case), holes (2411; see Fig. 24A) on the side with a gasket (para. 308), and a diaphragm (2404; part of the “trigger component”) in the cavity (see Fig. 24D) such that a negative pressure deflects the diaphragm with a pressure difference across it (para. 308). 
Regarding the claim limitation “wherein when the outside forms negative pressure, the airflow in the inner cavity is configured to flow out through the air vent,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the pressure sensor of modified Hatton is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 

Regarding claim 15, modified Hatton further discloses the trigger component including a conductive static plate (2405; para. 308; “conductive sheet”), the diaphragm (2404; “floating diaphragm”), and the PCB (2401; “circuit board”) sequentially arranged from the side close to the air vents (2411) to the side far from the air vent (see Fig. 24D), the static plate including the holes (para. 308) and connected to the PCB via pins or pads on a circuit (para. 308), a difference of pressure on either side of the diaphragm and the static plate changes the spacing  between the diaphragm and the static plate and therefore the capacitance (“electrical signal”) of the sensor (para. 310).

Regarding claim 17, modified Hatton discloses the air pressure switch is accommodated in the sensing airway (see Fig. 25), the flexible diaphragm (18,58) is exposed to an external environment subject to a changing condition (Cochran; 300; col. 2, ll. 45-50; “side of air pressure switch with protective film exposes to sensing airway) such as force or pressure (col. 2, ll. 50-58; “external force”), and a gasket (“air pressure switch seal”) seals the air path from the rest of the device (Fig. 25). 

Regarding claim 19¸ modified Hatton discloses the cartridge including an air inlet (see Fig. 25;) communicating with the air flow path (see Fig. 25; “internal airway”) and the negative gauge pressure (see Fig. 25; “sensing airway”). 

    PNG
    media_image4.png
    341
    754
    media_image4.png
    Greyscale

Regarding claim 20, modified Hatton discloses cartridge includes the air inlet (see Fig. 25; “one of the at least two air inlets communicates with outside”) and the air outlet (see Fig. 25; “other air inlet”; see 112b rejection above), wherein air flows form the air inlet to the air outlet (see arrow in Fig. 25). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 2017/0231281) in view of Eckhardt et al. (US 2018/0217018) as applied to claims 4 and 9 above, and further in view of Eckhardt et al. (US 2018/0217018).
Regarding claim 11, modified Hatton discloses a first surface (see annotated Fig. 24D) and a second outer surface adjacent to and encircling the first surface (see annotated Fig. 24D), the sensing area is located on the first surface (see Fig. 24D), the defining layer (56) and the diaphragm (58) are sequentially arranged outside the first surface (see Fig. 2 of Cochran), and the ring shaped defining layer (56) includes a solid annular perimeter (56A) that is sealed to the outer perimeter (52A).
However, modified Hatton is silent as to the supporting element includes a sealing part that is elastically and tightly sleeved on the second outer peripheral surface. 
	Eckhardt teaches a force sensor (abstract) for sensing pressure (para. 4) comprising thin membrane (201; “flexible protection film”), a secondary seal (202; “supporting element”) support structure (203) and a locking element (212) (collectively “supporting element”), the secondary seal fits within a gap/channel of the support structure (para. 40; Fig. 2A), the seal being a rubber gasket (para. 28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the support structure and locking element as in Eckhardt to the diaphragm of Hatton in order to uniformly stretch the diaphragm in each direction and substantially remove air between the thin membrane and the isolation medium (Eckhardt; para. 28) thereby forming a more accurate sensor, while also being able to replace and remove the diaphragm in order to increase cost efficiency (Eckhardt; para. 40) 

Regarding claim 12, modified Hatton discloses the secondary seal (202 “compression ring”) pressed against an edge of the thin membrane (201; see Fig. 2A of Eckhardt) away from the support structure (203) and another end is sleeved in the main body (see Fig. 2A of Eckhardt), pressing the membrane into the main body (Eckhardt; para. 28). 

Regarding claim 13, modified Hatton further discloses that the secondary seal may be permanently press the thin membrane onto the support structure using an adhesive bond (Eckhardt; para. 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712